DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because, in line 1, it uses “Described here,” which is a phrase that can be implied.  Correction is required.  See MPEP § 608.01(b).

Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):                                                                                                            
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.          
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 42 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakao et al. (5,814,052).  Nakao et al. disclose, at least in figures 1A-1C and 2D-2F and col. 5, line 30 to col. 6, line 67; a device for closing a target tissue comprising: an elongate body (22) comprising a lumen therethrough; a snare loop assembly comprising a snare loop (26) and a suture loop (25) releasably coupled to the snare loop, the snare loop assembly extending at least partially from the elongate body, wherein the snare loop comprises a moveable proximal end and a distal end releasably coupled to the elongate body; and a handle (20) configured to retract the distal end of the snare loop into a lumen of the elongate body after the distal end is released.
Claim 52 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dana et al.  (7,842,051). Dana et al. disclose, at least in figures 1, 2, and 6-10 and col. 4, lines .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 43-45, 48-54, and 61 are rejected under 35 U.S.C. 103 as being unpatentable over Nakao et al. (5,814,052) in view of Binmoeller et al. (9,144,428). Nakao et al. disclose the invention substantially as claimed.  Nakao et al. disclose a device including, inter alia, a retention member (50) releasably coupling the suture loop to the snare loop, wherein the handle (via elements 32 and 36) is configured to retract the entire retention member into the lumen after the distal end of the snare is released, 
Nakao et al. further disclose a device for closing a target tissue comprising:
an elongate body (22) comprising a lumen therethrough; a snare loop assembly comprising a snare (26) and a suture loop (25) releasably coupled to the snare, the snare loop assembly extending at least partially from the elongate body; further comprising a handle (20) coupled to the elongate body, wherein the handle comprises a track, a snare control (32) coupled to the track (30a and/or 30b), and a lock (31 or the distal portion of 30a and 30b) configured to limit movement of the snare control along the track.
However, Nakao et al. do not explicitly disclose that the device further comprises a shuttle coupled to the distal end of the snare loop, and wherein the shuttle releasably couples the distal end of the snare loop to the elongate body, wherein the device comprises a first configuration in which the shuttle is fixedly coupled to the elongate body and a second configuration in which the shuttle is positioned within the lumen, and wherein the shuttle has a maximum dimension that is less than a diameter of the lumen.
.
Claims 42, 46, 47, 52, 55, and 56 are rejected under 35 U.S.C. 103 as being unpatentable over Torrie (9,456,818) in view of Dana et al. (7,842,051).  Torrie discloses the invention substantially as claimed.  Torrie discloses, at least in figures 3A-3B and col. 7, line 49 to col. 8, line 56; a device for closing a target tissue comprising: an elongate body (302) comprising a lumen (334) therethrough; a snare loop assembly (312) comprising a snare loop and a suture (310) releasably coupled to the snare loop, the snare loop assembly extending at least partially from the elongate body, wherein the snare loop comprises a moveable proximal end and a distal end releasably coupled to .
Torrie also discloses a device for closing a target tissue comprising: an elongate body (302) comprising a lumen (334) therethrough; a snare loop assembly comprising a snare and a suture releasably coupled to the snare, the snare loop assembly (312) extending at least partially from the elongate body; and a shuttle (304) coupled to a distal portion of the snare and releasably coupled to the elongate body, wherein the shuttle comprises a configuration to fit into the lumen.

    PNG
    media_image1.png
    209
    554
    media_image1.png
    Greyscale

However, Torrie does not explicitly disclose a suture loop releasably coupled to the snare loop. Dana et al. teach, at least in figures 7-10, a similar device including a snare loop assembly (90) comprising a snare loop and a suture loop (as defined by S, S’, and K) releasably coupled to the snare loop.  It would have been obvious to one .
Claim 57 is rejected under 35 U.S.C. 103 as being unpatentable over Dana et al.  (7,842,051) in view of Curtiss et al. (3,828,790). Dana et al. disclose the invention substantially as claimed, wherein a proximal portion of the shuttle (92) comprises an offset obround (See obround surfaces offset from the longitudinal axis of element 92 or from the round surface of the proximal end of element 92, in marked-up figure 6 below.)  However, Dana et al. do not explicitly disclose that the shuttle comprises a snare lumen.  Curtiss et al. teach, at least in figure 1 and col. 3, lines 3-11 and col. 4, lines 20-25; a similar device including a shuttle (18) including a snare lumen for receiving a snare loop.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, in view of Curtiss et al., to modify the shuttle of Dana et al., so that it includes a snare lumen. Such a modification would allow the snare loop to be adjusted in size and/or shape or replaced before its attachment to the shuttle.

    PNG
    media_image2.png
    264
    336
    media_image2.png
    Greyscale

Claims 58-60 are rejected under 35 U.S.C. 103 as being unpatentable over Dana et al.  (7,842,051) in view of Seuberth et al. (3,805,791).  Dana et al. disclose the invention substantially as claimed, but do not explicitly disclose that a distal portion of the elongate body comprises a corner chamfer, wherein the device further comprises a tip coupled to the distal portion of the elongate body wherein the tip comprises a tip lumen and a proximal portion of the tip comprises a tip chamfer, and wherein the tip chamfer is 30 degrees and offset from the tip lumen. Seuberth et al. teach, at least in figures 2-4 and col. 3, lines 2-40; a similar device including an elongate body (2) comprising a corner chamfer (8), wherein the device further comprises a tip (7) coupled to the distal portion of the elongate body wherein the tip comprises a tip lumen and a proximal portion of the tip comprises a tip chamfer (8’), and wherein the tip chamfer is 30 degrees and offset from the tip lumen (See marked up fig. 4 below.).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, in view of Seuberth et al., to modify the device of Dana et al., so that the elongate body includes a corner chamfer, and so that the device includes a tip and a tip chamfer. Such modifications would allow the device to have guide means (i.e., .

    PNG
    media_image3.png
    477
    166
    media_image3.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kontos (6,132,439), Bardsley et al. (2008/0312664), and Voss et al. (9,138,214) teach devices each including a snare loop and/or a suture loop.
Any inquiry concerning this communication should be directed to Julian W. Woo at telephone number (571)272-4707. Normal office hours are: M-Th, 8-5:30 ET, 1st Fri. of biweek OFF; 2nd Fri., 8-4:30 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIAN W WOO/Primary Examiner, Art Unit 3771